Exhibit 10.3

SENIOR MEZZANINE PROMISSORY NOTE

$6,900,000

September 29, 2006

 

SW 109 Wagon Wheel SM LLC, a Delaware limited liability company (“Borrower”),
FOR VALUE RECEIVED, promises to pay to the order of Behringer Harvard Alexan
Nevada, LLC, a Delaware limited liability company or its assigns (“Lender”), at
such place as Lender may from time to time designate in writing, the principal
sum of Six Million Nine Hundred Thousand Dollars ($6,900,000) or so much thereof
as may from time to time have been advanced to Borrower under this Note with
Interest (as defined below) on the outstanding principal amount at the rates set
forth herein.

DEFINITIONS

For the purpose of this Note capitalized terms not defined below will be as
defined in the Loan Agreement:

“Default Interest” shall mean any interest accruing at the Default Interest Rate
and payable pursuant to the terms hereof or of the other Loan Documents.

“Default Interest Rate” shall mean a rate of interest per annum equal to the
lesser of either (a) thirteen percent (13%) or (b) the maximum rate of interest
which may be collected from Borrower under applicable law.

“Interest” shall mean any interest accruing at the Interest Rate or the Default
Interest Rate, as applicable and payable pursuant to the terms hereof or of the
other Loan Documents.

“Interest Rate” shall mean a rate of interest per annum equal to the lesser of:
(a) ten and one half percent (10.5%) or (b) the maximum rate of interest which
may be collected from Borrower under applicable law.

“Late Charge” shall mean the lesser of (a) five percent (5%) of any unpaid
amount, or (b) the maximum late charge permitted to be charged under applicable
law.

“Loan Agreement” shall mean that certain Senior Mezzanine Loan Agreement,
between Lender and Borrower, dated of even date herewith, corresponding to this
Note, as the same may hereafter be amended, modified and restated from time to
time.

“Maturity Date” shall mean September 29, 2011.

“Net Cash Flow” shall mean the amount by which (i) gross income of the Project
(which shall include, without limitation, all income received by Borrower from
and in connection with any leasing activity) exceeds (ii) operating expenses
(which shall mean the actual cash operating expenses of the Project incurred
during the period in question and which are consistent with generally accepted
operating practices for similar properties) excluding Interest paid or payable
under this Note to the extent included in operating expense, plus any payments
of Interest and/or principal pursuant to the Senior Loan.

1


--------------------------------------------------------------------------------




 

“Payment Date” shall mean the first day of each calendar month, commencing on
the date set forth in Section 1.1, and the Maturity Date (or, if any such date
is not a Business Day, then the first Business Day immediately before such
date).

SECTION 1 - STATED MATURITY; INTEREST AND PRINCIPAL PAYMENTS.

1.1                                 Payment of Interest. Interest shall accrue
on this Note at the Interest Rate or, during any time at which an Event of
Default is continuing, at the Default Interest Rate. Commencing on November 1,
2006, and continuing monthly on the same date of each calendar month thereafter
up to and until the Maturity Date, an installment of accrued and unpaid Interest
shall be due and payable to Lender to the extent required by the following:

(a)                                  until the Completion (as defined in the
Senior Mezzanine Completion Guaranty) no payment will be required and the
Interest shall accrue; and

(b)                                 after Completion, Borrower shall only be
required to pay, on each such payment date, an amount equal to the then
available Net Cash Flow (i.e. Net Cash Flow through the end of the second
preceding calendar month not previously paid to Lender), or the total of all
accrued Interest that then remains unpaid, if less, and the excess of such
installment of Interest over the amount of available Net Cash Flow (if any) so
deferred shall accrue as set forth herein.

On the Maturity Date, all accrued but unpaid Interest, shall be due and payable
in full. It is the intent of Borrower and Lender that this Note shall be treated
as a security that satisfies the requirements of Section 856(m)(1)(A) and
Section 856(m)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)
(the “Straight Debt Safe Harbor”). Accordingly, notwithstanding any indication
herein to the contrary, (i) Borrower and Lender agree that the terms of this
Note shall be interpreted in such a manner that the Note satisfies the Straight
Debt Safe Harbor and (ii) the terms of this Note shall be applied such that the
Note has a constant effective yield to maturity, as determined under Section
1272 of the Code, at a fixed rate over the entire term of the Note equal to the
Interest Rate; provided, however, that such construction shall not alter the
dates of the principal or Interest payments (described in Section 1.1 above), or
the amounts of principal or Interest payments required to be paid hereunder.

1.2                                 Payments of Principal. On the Maturity Date,
the unpaid principal balance, together with all accrued but unpaid Interest,
shall be due and payable in full.

1.3                                 Payment on Stated Maturity Date. Any
remaining unpaid Indebtedness shall be due and payable in full at the Maturity
Date.

1.4                                 Computation of Interest. Subject to the
provisions of Section 1.8, Interest under this Note shall be paid as set forth
herein and shall be calculated based on actual days elapsed and a three hundred
sixty (360) day year. Subject to the provisions of Section 1.8, Interest that
becomes due under this Note and remains unpaid shall be compounded monthly and
shall itself

2


--------------------------------------------------------------------------------




 

bear Interest (without becoming part of the principal balance of this Note) at
the Interest Rate such that the Note has a constant effective yield to maturity
at the Interest Rate as described in Section 1.1. hereof (or, during any time at
which an Event of Default is continuing, at the Default Interest Rate).

1.5                                 Method of Payment. Each payment due
hereunder shall not be deemed received by Lender until received on a Business
Day (as hereafter defined) in Federal funds in lawful money of the United States
of America immediately available to Lender prior to 2:00 p.m. local time at the
place then designated by Lender. Any payment received on a Business Day after
the time established by the preceding sentence, shall be deemed to have been
received on the immediately following Business Day for purposes of determining
interest accruals and Late Charges.

1.6                                 Application of Payments. Payments under this
Note shall be applied first to the payment of Late Charges and Default Interest
and other costs and charges due in connection with this Note, as Lender
determines in its sole discretion, then to the payment of accrued but unpaid
Interest, and then to reduction of the outstanding principal balance. No
principal amount repaid may be reborrowed. All amounts due under this Note shall
be payable without setoff, counterclaim or any other deduction whatsoever.

1.7                                 Prepayment. No prepayment of this Note shall
be permitted without Lender’s approval in writing in Lender’s sole discretion
except (1) in connection with the sale of all of the equity interests in
Mortgagor and Borrower by Principal to Lender (the “Option Interests”) after
Completion pursuant to the Option Agreement or the Put Option (as defined in the
Option Agreement) or (ii) at any time after 150 days after Completion. Borrower
shall be required to prepay this Note upon earlier to occur of: (a) the sale of
the Option Interests to Lender or its assignee pursuant to the Option Agreement
or the Put Option, (b) an uncured default by Principal under the Option
Agreement and the commencement of the pursuit by Lender or its assignee of its
remedies in connection with such default, (c) the sale of the Option Interests
(other than in connection with the Option Agreement or Put Option) or the sale
of the Property or (d) the event of an uncured default by Borrower under the
Loan Agreement (after the expiration of any applicable grace and cure periods).

1.8                                 No Usury. The provisions of this Note and of
all other agreements between Borrower and Lender, whether now existing or
hereafter arising and whether written or oral, including, but not limited to,
the Loan Documents, are hereby expressly limited so that in no contingency or
event whatsoever, whether by reason of demand or acceleration of the maturity of
this Note or otherwise, shall the amount contracted for, charged, taken,
reserved, paid, or agreed to be paid to Lender for the use, forbearance,
retention or detention of the money loaned under this Note and related
indebtedness exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, performance or fulfillment of any provision
hereof or of any agreement between Borrower and Lender shall, at the time
performance or fulfillment of such provision shall be due, exceed the limit for
interest prescribed by law or otherwise transcend the limit of validity
prescribed by applicable law, then ipso facto the obligation to be performed or
fulfilled shall be reduced to such limit; and if, from any circumstance
whatsoever, Lender shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the

3


--------------------------------------------------------------------------------




 

reduction of the principal balance owing under this Note in the inverse order of
its maturity (whether or not then due) or at the option of Lender be paid over
to Borrower, and not to the payment of interest. All Interest (including any
amounts or payments judicially or otherwise under the law deemed to be interest)
contracted for, charged, taken, reserved, paid or agreed to be paid to Lender
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of the Note, including any
extensions or renewals thereof, until payment in full of the Indebtedness so
that the Interest thereof for such full period will not exceed at any time the
maximum amount permitted by applicable law. This paragraph 1.8 will control all
agreements between Borrower and Lender.

SECTION 2 - DEFAULT; REMEDIES

2.1                                 Acceleration. Lender may, by notice to
Borrower at any time during the existence of an Event of Default, declare
immediately due and payable the entire principal amount outstanding hereunder
together with all Interest and other charges due hereunder including, without
limitation, all Late Charges and Default Interest.

2.2                                 Default Interest Rate; Late Charges. (a)
After an Event of Default, the Default Interest Rate shall apply, in place of
the Interest Rate, to all amounts outstanding under the Loan. Such Default
Interest shall be compounded on the monthly anniversary of such Event of Default
until paid in full.

(b)                                 If any monthly installment of Interest due
hereunder is not received by Lender on or before the tenth (10th) day after such
installment becomes due, Borrower shall pay to Lender, immediately and without
demand by Lender, the Late Charge on such outstanding monthly. Borrower
acknowledges that its failure to make timely payments will cause Lender to incur
additional expenses in servicing and processing the Loan, and that it is
extremely difficult and impractical to determine those additional expenses.
Borrower agrees that any such Late Charges payable pursuant to this Section
2.2(b) represents a fair and reasonable estimate, taking into account all
circumstances existing on the date hereof, of the additional expenses Lender
will incur by reason of such late payment. Any such Late Charge is payable in
addition to, and not in lieu of, any Interest payable at the Default Rate
pursuant to Section 2.2(a).

2.3                                 Remedies. The remedies of Lender as provided
herein, or in the Loan Documents, or at law or in equity shall be cumulative and
concurrent, and may be pursued singularly, successively, or together at the sole
discretion of Lender, and may be exercised as often as occasion therefor shall
occur. The failure at any time to exercise any right or remedy shall not
constitute a waiver of the right to exercise the right or remedy at any other
time.

SECTION 3 - SECURITY

Borrower’s obligations under this Note are secured by, among other instruments,
the Pledge Agreement and other Loan Documents. The covenants of the Pledge
Agreement and the Loan Agreement are incorporated by reference into this Note.

4


--------------------------------------------------------------------------------




 

SECTION 4 - WAIVER

Presentment for payment, demand, notice of dishonor, protest, and notice of
protest and stay of execution are hereby waived by Borrower. No extension or
indulgence or release of collateral granted from time to time shall be construed
as a novation of this Note or as a reinstatement of the indebtedness evidenced
hereby or as a waiver of the rights of Lender herein.

SECTION 5 - EXCULPATION

5.1                                 Lender Exculpation. Notwithstanding anything
to the contrary contained in this Note, no present or future shareholder,
director, officer, member or partner of Lender or of any entity which is now or
hereafter a shareholder, director, officer, member or partner of Lender (or of
any entity which is now or hereafter a shareholder, director, officer, member or
partner of a shareholder, director, officer, member or partner of Lender) shall
have any personal liability, directly or indirectly, under or in connection with
this Note or any agreement made or entered into under or in connection with the
provisions of this Note, or any amendment or amendments to any of the foregoing
made at any time or times, heretofore or hereafter, and Borrower hereby forever
and irrevocably waives and releases any and all such personal liability. In
addition, neither Lender nor any successor or assign of Lender shall have at any
time or times hereafter any personal liability, directly or indirectly, under or
in connection with any agreement, lease, instrument, encumbrance, claim or right
affecting or relating to the Project or to which the Project is now or hereafter
subject. The limitation of liability provided in this paragraph is in addition
to, and not in limitation of, any limitation on liability applicable to Lender
provided by law or by any other contract, agreement or instrument.

5.2                                 Borrower Exculpation. Borrower’s liability
in connection with this Note and the other Loan Documents (including Borrower’s
liability for all amounts due hereunder or thereunder) is collectible only from
the collateral against which a security interest is created by the Pledge
Agreement. In no case will any person who holds a direct or indirect ownership
interest in Borrower, or any officer, director, manager, trustee, employee,
agent or affiliate of Borrower or any such direct or indirect owner, have any
responsibility for Borrower’s obligations in connection with this Note and the
other Loan Documents (including Borrower’s liability for any amounts due
hereunder or thereunder); provided, however, that nothing in this Section 5.2
limits the liability of any person under a guaranty or other agreement executed
by such person.

SECTION 6 - GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL;
SEVERABILITY

6.1                                 Governing Law. This Note shall be governed
by, and construed in accordance with, the substantive law of the State of Nevada
without regard to the application of choice of law principles.

6.2                                 SUBMISSION TO JURISDICTION/SERVICE OF
PROCESS. BORROWER HEREBY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE
STATE COURTS OF THE STATE OF NEVADA LOCATED IN CLARK COUNTY, NEVADA FOR THE
PURPOSES OF ANY SUIT, ACTION OR

5


--------------------------------------------------------------------------------




 

OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS NOTE, THE SUBJECT MATTER
HEREOF, OR THE LOAN. BORROWER TO THE EXTENT PERMITTED BY APPLICABLE LAW (A)
HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR
OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN THE
ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS NOTE, THE SUBJECT MATTER HEREOF, OR THE OTHER LOAN (AS
APPLICABLE) MAY NOT BE ENFORCED IN OR BY SUCH COURT AND (B) HEREBY WAIVES THE
RIGHT TO REMOVE ANY SUCH ACTION, SUIT OR PROCEEDING INSTITUTED BY LENDER IN THE
ABOVE NAMED COURTS. BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY MAIL AT
THE ADDRESS TO WHICH NOTICES ARE TO BE GIVEN TO IT PURSUANT TO SECTION 7 HEREOF,
BUT SERVICE SO MADE WILL BE EFFECTIVE ONLY ON DELIVERY AT SUCH ADDRESS. BORROWER
AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY
MAIL IS MADE FOR THE EXPRESS BENEFIT OF LENDER. FINAL JUDGMENT AGAINST BORROWER
IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE, AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR PROCEEDING ON THE JUDGMENT, A
CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND OF
THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF BORROWER THEREIN DESCRIBED, OR (Y) IN
ANY OTHER MANNER PROVIDED BY OR PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION,
PROVIDED, HOWEVER, THAT THE LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE
OTHER JUDICIAL PROCEEDINGS, AGAINST BORROWER OR ANY OF ITS ASSETS IN ANY STATE
OR FEDERAL COURT OF THE UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE
SUBMITTING PARTY OR SUCH ASSETS MAY BE FOUND.

6.3                                 WAIVER WITH RESPECT TO DAMAGES. BORROWER
ACKNOWLEDGES THAT LENDER DOES NOT HAVE ANY FIDUCIARY RELATIONSHIP WITH, OR
FIDUCIARY DUTY TO, BORROWER ARISING OUT OF OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENT AND THE RELATIONSHIP BETWEEN LENDER AND BORROWER IN
CONNECTION HEREWITH AND THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND BORROWER
HEREBY WAIVES, ANY CLAIMS AGAINST LENDER, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
NOTE, ANY OTHER LOAN DOCUMENT, ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY
OR THEREBY, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

6.4                                 Waiver of Jury Trial. BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT THAT BORROWER MAY HAVE
TO A

6


--------------------------------------------------------------------------------




 

TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF THE
LENDER IN CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS. BORROWER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR THE LENDER TO
DISBURSE THE MONEY EVIDENCED BY THIS NOTE AND TO ENTER INTO THE OTHER LOAN
DOCUMENTS.

6.5                                 Severability. If any provision of this Note
is held to be invalid or unenforceable by a court of competent jurisdiction, the
other provisions of this Note shall remain in full force and effect.

SECTION 7 - NOTICES

7.1                                 Notices. All notices, demands and other
communications (“Notice”) under or concerning this Note shall be in writing.
Each Notice shall be addressed to the intended recipient at its address set
forth in the Loan Agreement. Each Notice shall be deemed given on the earliest
to occur of (1) the date when the Notice is received by the addressee; (2) the
first (1st) Business Day after the Notice is delivered to a recognized overnight
courier service, with arrangements made for payment of charges, for next
Business Day delivery; or (3) the third Business Day after the Notice is
deposited in the United States mail with postage prepaid, certified mail, return
receipt requested.

7.2                                 Any party to this Agreement may change the
address to which Notice is intended for it are to be directed by means of Notice
given to the other party in accordance with this Section 7. Each party agrees
that it will not refuse or reject delivery of any Notice given in accordance
with this Section 7, that it will acknowledge, in writing, the receipt of any
Notice upon request by the other party and that any Notice rejected or refused
by it shall be deemed for purposes of this Section 7 to have been received by
the rejecting party on the date so refused or rejected, as conclusively
established by the records of the U.S. Postal Service or the courier service.
Any Notice under any other Loan Document which does not specify how Notices are
to be given shall be given in accordance with this Section 7.

SECTION 8 - MISCELLANEOUS

8.1                                 Costs. If, and as often as, this Note is
referred to an attorney for the collection of any sum payable hereunder, or to
defend or enforce any of Lender’s rights hereunder, or to commence an action,
cross-claim, third-party claim or counterclaim by Lender against Borrower
relating to this Note, Borrower agrees to pay to Lender all costs reasonably
incurred in connection therewith, including reasonable attorney’s fees
(including such fees incurred in appellate, bankruptcy or insolvency
proceedings), with or without the institution of any action or proceeding.

8.2                                 Modification. Neither this Note nor any of
the terms hereof may be terminated, amended, supplemented, waived or modified
orally, but only by an instrument in writing executed by the party against which
enforcement of the termination, amendment, supplement, waiver or modification is
sought.

7


--------------------------------------------------------------------------------




 

8.3                                 Successors. As used herein, the terms
“Borrower” and “Lender” shall be deemed to include their respective successors
and assigns whether by voluntary action of the parties or by operation of law.
All of the rights, privileges and obligations hereof shall inure to the benefit
of and bind such successors and assigns.

8.4                                 Loan Agreement. To the extent not expressly
stated otherwise herein, all of the terms and conditions of the Loan Agreement
shall survive the execution of this Note and shall remain in full force and
effect; provided, however, to the extent of any irreconcilable conflict between
the terms and conditions of the Loan Agreement and this Note, the terms and
provisions of this Note shall govern and control.

8.5                                 No Waiver. No failure or delay by Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Without limiting the foregoing,
no disbursement by Lender after a default by Borrower hereunder shall constitute
a waiver of any of the Lender’s remedies established or referred to hereunder or
shall obligate Lender to make any further disbursement. No waiver, consent or
approval of any kind by Lender shall be effective unless (and it shall be
effective only to the extent) expressly set out in a writing signed and
delivered by Lender. No notice to or demand on Borrower in any case shall
entitle Borrower to any other notice or demand in similar or other
circumstances, nor shall such notice or demand constitute a waiver of the rights
of Lender to any other or further actions. In its sole discretion, Lender may,
at any time and from time to time, waive any one or more of the requirements
contained herein, but such waiver in any instance or under any particular
circumstances shall not be considered a waiver of such requirement or
requirements in any other instance or under any other circumstance.

8.6                                 Sole and Absolute Discretion. Any option,
consent, approval, discretion or similar right of Lender set forth in this Note
may be exercised by Lender in its sole and absolute discretion, unless the
provisions of this Note or another Loan Document specifically require another
standard.

[Signature follows on next page.]

8


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note as
of the date first set forth above.

 

BORROWER

 

 

 

SW 109 WAGON WHEEL SM LLC, a Delaware limited
liability company, its sole member

 

 

 

By:

SW 108 Wagon Wheel JM LLC, a Delaware limited
liability company, its sole member

 

 

 

 

 

By:

SW 105 Wagon Wheel Limited Partnership, a
Delaware limited partnership, its sole member

 

 

 

 

 

 

 

By:

SW 104 Development GP LLC, a
Delaware limited liability company, its
general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Timothy J. Hogan, Vice President

 

9


--------------------------------------------------------------------------------